UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7796



LANDIS ALLEN COWLES,

                                              Plaintiff - Appellant,

          versus


G. HARRIS, Registered Nurse, Head Nurse;
DOCTOR KAZLAUSKAS, MD, Unit Physician; L.
HOUSE, L.P.N.,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:06-cv-00920-LMB)


Submitted: January 25, 2007                 Decided:   February 1, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Landis Allen Cowles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Landis Allen Cowles appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.                  Cowles v.

Harris, No. 1:06-cv-00920-LMB (E.D. Va. filed Oct. 10, 2006,

entered Oct. 11, 2006). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -